Name: 2003/8/EC: Commission Decision of 23 December 2002 implementing Council Regulation (EEC) No 1612/68 as regards the clearance of vacancies and applications for employment (Text with EEA relevance) (notified under document number C(2002) 5236)
 Type: Decision_ENTSCHEID
 Subject Matter: labour market;  employment;  information and information processing
 Date Published: 2003-01-10

 Avis juridique important|32003D00082003/8/EC: Commission Decision of 23 December 2002 implementing Council Regulation (EEC) No 1612/68 as regards the clearance of vacancies and applications for employment (Text with EEA relevance) (notified under document number C(2002) 5236) Official Journal L 005 , 10/01/2003 P. 0016 - 0019Commission Decisionof 23 December 2002implementing Council Regulation (EEC) No 1612/68 as regards the clearance of vacancies and applications for employment(notified under document number C(2002) 5236)(Text with EEA relevance)(2003/8/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1612/68 of 15 October 1968 on freedom of movement for workers within the Community(1), as last amended by Regulation (EEC) No 2434/92(2), and in particular Article 44 thereof,Whereas:(1) Much progress has been made since the initial launch of the European Employment Services network (EURES) established by Commission Decision 93/569/EEC(3), in order to implement Council Regulation (EEC) No 1612/68.(2) In the light of the experience gained since 1993, and taking into account and consolidating recent developments in the EURES environment, the network should now be reinforced and fully integrated into the activities of employment services of the Member States. The current division of responsibilities and the decision-making procedures should be redesigned.(3) With a view to the forthcoming enlargement of the European Union, full account should be taken of the implementation of EURES in the acceding countries while ensuring that the system remains efficient and manageable.(4) The opportunities afforded by the emerging information and communication technology tools for further enhancing and rationalising the services provided should also be taken into account.(5) To this end, EURES should be consolidated and strengthened as a key tool for the monitoring of mobility, for the support of the free movement of workers and the integration of the European labour markets, and for informing citizens about the relevant Community legislation.(6) There is a need to underpin occupational and geographic mobility in line with the European Employment Strategy, in the interests of implementing the Action Plan for skills and mobility(4) and the Council Resolution of 3 June 2002 on the same issue(5).(7) For the sake of clarity, it is advisable to re-establish the European Employment Services network whilst defining more precisely its composition, constitution and functions. This operation will entail the replacement of Decision 93/569/EEC.(8) The measures provided for in this Decision are in accordance with the opinion of the Technical Committee on freedom of movement for workers,HAS ADOPTED THIS DECISION:Article 1The EURES networkThe Commission, the employment services of the Member States and any further national partners which they may have, shall create a European network of services, designated EURES (EURopean Employment Services) responsible for developing the exchange of information and cooperation provided for in Part II of Regulation (EEC) No 1612/68.Article 2ObjectivesEURES contributes to the coordinated implementation of provisions of Part II of Regulation (EEC) No 1612/68. It supports the European Employment Strategy and contributes to the strengthening of the European Single market.In particular, for the benefit of job seekers, workers and employers, EURES shall seek to promote:(a) the development of European labour markets open and accessible for all;(b) the transnational, interregional and cross-border exchange of vacancies and job applications;(c) transparency and information exchange on the European labour markets, including on living conditions and on the opportunities for acquisition of skills;(d) the development of methodologies and indicators for this purpose.Article 3CompositionEURES shall comprise the following categories:(a) the EURES members, which shall be the specialist services appointed by the Member States in accordance with Article 13(2) of Regulation (EEC) No 1612/68, and the European Coordination Office, in accordance with Articles 21, 22 and 23 of that Regulation; and(b) the EURES partners, as provided for in Article 17(1) of Regulation (EEC) No 1612/68; namely:(i) regional employment services of the Member States;(ii) employment services responsible for border regions;(iii) specialised employment services that have been notified to the Commission in accordance with Article 17(2) of Regulation (EEC) No 1612/68.These categories shall include the trades union and employer organisations designated by the EURES members.Article 4Role of the European Coordination OfficeThe Directorate-General for Employment and Social Affairs of the Commission is responsible for managing the European Coordination Office.The European Coordination Office (hereinafter referred to as the EURES Coordination Office) shall oversee compliance with the provisions of Part II of Regulation (EEC) No 1612/68 and shall assist the network in carrying out its activities.It shall, in particular, undertake:(a) the analysis of geographic and occupational mobility and the development of a general approach to mobility in accordance with the European Employment Strategy;(b) the formulation of a coherent overall approach and of appropriate arrangements to promote cooperation and coordination between Member States;(c) overall monitoring and evaluation of EURES activity, and action to check that it is carried out in accordance with Regulation (EEC) No 1612/68 and with this Decision.Article 5EURES logoThe acronym EURES shall be used exclusively for activities within EURES. It shall be illustrated by a standard logo, defined by a graphic design scheme.The logo shall be registered as a Community trade mark at the Office for Harmonization in the Internal Market (OHIM). It may be used by the EURES members and partners.Article 6High Level Strategy GroupA High Level Strategy Group is hereby created, composed of the Heads of the EURES members and chaired by a representative of the Commission. It shall assist the Commission in promoting and overseeing the development of EURES.The Commission shall consult the High Level Strategy Group on questions concerning the strategic planning, development, implementation, monitoring and evaluation of the services and activities referred to in this Decision, including:(a) the EURES Charter, in accordance with Article 8(2);(b) the EURES guidelines, in accordance with Article 9(1);(c) the Commission's draft annual report provided for by Article 19(1) of Regulation (EEC) No 1612/68;(d) the Commission's two-yearly report to the European Parliament, the Council and the Economic and Social Committee required by Article 19(3) of Regulation (EEC) No 1612/68.The Heads of the European social partners' organisations shall be invited to participate in the meetings of the Group.The Group shall establish its working methods and rules of procedure. As a general rule, it shall be convened twice a year by the chairperson. It shall deliver its opinions by simple majority.The EURES Coordination Office shall provide secretarial support.Article 7Working partyIn order to assist it in the development, implementation and monitoring of EURES activities, the EURES Coordination Office shall institute a Working Party composed of EURES managers, each one representing a EURES member. The EURES Coordination Office shall invite representatives of the European social partners and, when appropriate, representatives of other EURES partners and experts, to attend the meetings of the Working Party.Article 8EURES Charter1. The EURES Coordination Office shall adopt the EURES Charter in accordance with the procedures set out in Article 14(2), Article 15(2), Article 22(1)(a), (b) and (c), and Article 23 of Regulation (EEC) No 1612/68, after consultation of the EURES High Level Strategy Group established by Article 6 of this Decision.2. On the basis of the principle that all vacancies and applications for employment that are made public by any of the EURES members and partners must be accessible throughout the Community, the EURES Charter shall, in particular, establish:(a) descriptions of the activities that the EURES members and partners shall carry out, including:(i) job-matching services, including personalised counselling and advice to customers, whether they be job seekers, workers or employers;(ii) the development of transnational and cross-border cooperation, including employment and social services, the social partners and other institutions concerned, with a view to the improvement of the functioning of the labour markets, their integration and improved mobility;(iii) the promotion of coordinated monitoring and assessment of obstacles to mobility, skills surpluses and shortages and migration flows;(b) the operational objectives of the EURES system, the quality standards to be applied as well as the obligations of the EURES members and partners, which include:(i) the integration of members' relevant databases of job vacancies, with the EURES vacancy exchange mechanism, by a deadline to be specified;(ii) the kind of information, such as labour market information, information on living and working conditions, information on job offers and requests, and obstacles to mobility, which they have to supply to their customers and to the rest of the network;(iii) the training and qualifications required for EURES personnel and conditions and procedures for the organisation of visits and assignments for officials;(iv) the drawing up, submission to the EURES Coordination Office and execution of activity plans, including specific rules for the EURES cross-border activities;(v) the conditions governing the use of the EURES logo by the members and partners;(vi) principles for monitoring and evaluating EURES activities;(c) procedures to set up a uniform system and common models for the exchange of labour market and mobility-related information within the EURES network, as provided for in Articles 14, 15 and 16 of Regulation (EEC) No 1612/68, including information on jobs and on learning opportunities in the European Union to be incorporated into an integrated job mobility information website.Article 9Guidelines and Activity Plans1. In line with the EURES Charter provided for in Article 8, and after consulting the EURES High Level Strategy Group provided for in Article 6, the EURES Coordination Office shall establish guidelines for the activities of EURES covering a three-year period.The guidelines shall include the conditions for any financial assistance which the Community may provide in accordance with paragraph 4.2. On the basis of the guidelines, EURES members shall present their respective activity plans for the period covered by the guidelines to the EURES Coordination Office. The activity plan shall specify:(a) the main activities to be undertaken by the EURES member within the framework of the network, including the transnational, cross-border and sectoral activities provided for in Article 17 of Regulation (EEC) No 1612/68;(b) the human and financial resources allocated for the implementation of Part II of Regulation (EEC) No 1612/68;(c) the arrangements for monitoring and evaluation of the activities planned, including the information to be sent to the Commission on an annual basis.The activity plans shall also include an assessment of the activities and progress achieved during the previous period.3. The EURES Coordination Office shall examine the activity plans and the information sent on their implementation with a view to assessing their consistency with the guidelines and the provisions of Part II of Regulation (EEC) No 1612/68. The results of this assessment shall be analysed jointly with the EURES members on an annual basis, in accordance with Article 19(1) of that Regulation, and shall be included in the Commission's two-yearly report to the European Parliament, the Council and the Economic and Social Committee required by Article 19(3) of that Regulation.4. The Commission may grant financial assistance for the implementation of the activity plans subject to the rules governing the relevant budgetary resources.Article 10RepealDecision 93/569/EEC is hereby repealed. However, it shall continue to apply to operations in respect of which an application was submitted before the entry into force of this Decision.Article 11Date of applicationThis Decision shall apply from 1 March 2003.Article 12AddresseesThis Decision is addressed to the Member States.Done at Brussels, 23 December 2002.For the CommissionAnna DiamantopoulouMember of the Commission(1) OJ L 257, 19.10.1968, p. 2.(2) OJ L 245, 26.8.1992, p. 1.(3) OJ L 274, 22.10.1993, p. 32.(4) COM(2002) 72 final of 13.2.2002.(5) OJ C 162, 6.7.2002, p. 1.